Case 1:17-cv-06164-KPF Document 66 Filed 02/05/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

VICTOR HUGO ORTEGA HERNANDEZ,

individually and on behalf of others similarly situated, Case No. l7-cv-6164
Plaz`ntiffs, STIPULATION OF
DISMISSAL
-against- WITH PREJUDICE
MUZZARELLA INC. (d/b/a MUZZARELLA
PIZZA), and JOHN RUSSO,
Defendants.

 

 

IT IS HEREBY STIPULATED and agreed, by and between the undersigned attorneys for
the parties, that the Complaint and any and all claims that Were or could have been asserted in this
action by any party are hereby, dismissed in their entirety, With prejudice, as to Defendants
Muzzarella Inc. (d/b/a Muzzarella Pizza) and John Russo and with each party to bear their own
costs, expenses, disbursements, and attorneys’ fees.

Dated: February 5, 2019

 

 

 

New York, New York
‘ //';':' /s/ Joshua D. Levin-Epstein
Sa?a\l?ad€son, Esq. Joshua D. Levin-Epstein, Esq.
Michael Faillace & Associates, P.C. Levin-Epstein & Associates, P.C.
Attorneys for Plainti)jfs Attorneys for Defendants
60 East 42nd St. Suite 4510 l Penn Plaza, Suite 2527
New York, NY 10165 New York, New York 10119
Tel: (212) 317-1200 Tel: (212) 792-0046
Fax: (212) 317-1620 Fax: (212) 563-7108
Email: sisaacson@faillacelaw.com Joshua@levinepstein.com
SO ORDERED:

 

Hon. Katherine Polk Failla
United States District Judge

